Citation Nr: 0711946	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  97-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected grand mal epilepsy.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from June 1981 to March 1984. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by which the 
RO denied entitlement to service connection for a low back 
disorder and denied an evaluation in excess of 20 percent for 
service-connected grand mal epilepsy.  

In January 1998, the claims were remanded to the RO for 
further development of the record, and by June 2003 decision, 
the Board denied the veteran's claims.  

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and by August 2006 Order, the Court set aside the Board's 
June 2003 decision and remanded the case back to the Board 
for action consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the August 2006 Order, the Board must remand this 
case to the RO for further action.

Initially, the RO must apprise the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)).  Regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 
CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The duty 
to assist includes providing medical examinations and 
opinions in certain situations.  

According to the Court, appropriate VCAA notice was not 
afforded the veteran in this case, as the Board relied solely 
on postdecisional documents to support its conclusion that VA 
had satisfied its duty-to-assist obligations to the veteran.  
As such, comprehensive VCAA notice must be provided to the 
veteran.

Next, the Court determined that the Board did not comply with 
Stegall v. West, 11 Vet. App. 268 (1998) in relying on an 
orthopedic examination and accompanying report that did not 
comply with the requirements of the examination directive 
contained in the Board's January 1998 remand.  The RO, 
therefore, must schedule a VA orthopedic examination that 
complies with the examination directive contained below.

Next, in order to enable the Board to address the increased 
rating matter, a new VA epilepsy examination must be ordered 
so that the Board can assess the current level of the 
veteran's service-connected grand mal epilepsy.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty 
to assist includes the duty to conduct a thorough and 
contemporaneous examination).  The examination should be 
conducted as described below.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a comprehensive VCAA 
notice letter that fully outlines VA's 
duty to notify and assist as mandated in 
applicable law and regulations and as 
interpreted by the Court.

2.  Copies of pertinent records from all 
providers of medial care for the 
disabilities at issue, VA and non-VA, 
covering the period from November 2000 to 
the present should be obtained.

3.  The veteran should be afforded a 
comprehensive VA orthopedic examination to 
determine what relationship, if any, 
exists between any in-service automobile 
accident and any current orthopedic 
disorder affecting the veteran's back.  
All indicated clinical and diagnostic 
testing should be accomplished.  The 
veteran's VA claims folder should 


be reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge its receipt and review in any 
report generated as a result of this 
remand.  If a relationship is found to 
exist between a current back disorder and 
the in-service motor vehicle accident, the 
examiner must explain the basis for that 
conclusion and should cite any medical 
evidence contemporaneous with service 
showing that the veteran sustained a back 
injury in the 1983 in-service motor 
vehicle accident. 

4.  The veteran should be afforded a VA 
neurologic examination to determine the 
nature and extent of his service-connected 
seizure disorder.  All necessary medical 
studies and diagnostic tests should be 
performed, and their results should be 
provided in plain language.  The veteran's 
VA claims folder should be reviewed by the 
examiner prior to the examination, and the 
examiner should acknowledge in the 
examination report that the claims file 
was reviewed.  The presence or absence of 
seizure activity should be carefully 
documented and assessed.  A complete 
history of recent seizure activity should 
be reported in detail.  The examiner 
should determine and report the type and 
frequency of attacks as accurately as 
possible since severity of disability for 
rating purposes is dependent upon such 
factors as type (grand or petit mal, 
Jacksonian, focal motor or sensory, etc.), 
whether seizures are major or minor, and 
frequency of seizures.  The examination 
report should reflect the number and 
average frequency of attacks.  
Additionally, the examiner should review 
the veteran's medical history and provide 
an opinion as to whether any major or 
minor seizures described by the veteran 
are consistent with the 


frequency and nature of seizures noted in 
prior treatment records and whether there 
is any reason to doubt the reliability or 
veracity of the veteran regarding history 
provided.  

If a period of hospitalization for 
observation and evaluation is necessary to 
accurately determine the nature and extent 
of the service-connected seizure disorder, 
this should be accomplished.  If not found 
to be necessary, the examiner should so 
state and explain why.  If the veteran is 
hospitalized, copies of his complete 
hospitalization records (not just a 
hospital summary) must be associated with 
the claims folder.

5.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The veteran 
should be given an opportunity to respond 
to the supplemental statement of the case.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


